Case 6:18-cr-00016-RWS-KNM Document 259 Filed 11/19/18 Page 1 of 3 PageID #: 2624



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA,                     '
                                                '
  V.                                            '   CRIMINAL NO. 6:18-CR-16
                                                '
  HEON JONG YOO                                 '
    a/k/a “Hank Yoo”                            '


                          PRELIMINARY ORDER OF FORFEITURE

          As the result of the guilty verdict on Count 8 of the superseding indictment, for

  which the government sought forfeiture pursuant to 18 U.S.C. ' 924(d) and 28 U.S.C. '

  2461, the defendant shall forfeit to the United States all property involved or traceable to

  offenses involving 18 U.S.C. ' 922(g)(4).

          The jury has determined, based on the evidence presented at trial on the forfeiture

  allegation in the superseding indictment, that the following property is subject to

  forfeiture pursuant to 18 U.S.C. ' 924(d) and 28 U.S.C. ' 2461 and the government has

  established the requisite nexus between such property and such offense:

          Any and all firearms, ammunition and accessories seized from the defendant,
          including, but not limited to, the following:

          (1)     Para 1911 Expert .45 caliber pistol (Serial No. 000210NW)
          (2)     458 rounds of unknown manufacturer and caliber ammunition




  Preliminary Order of Forfeiture - Page 1
Case 6:18-cr-00016-RWS-KNM Document 259 Filed 11/19/18 Page 2 of 3 PageID #: 2625



          Accordingly, it is hereby ORDERED, ADJUDGED and DECREED:

          1.      The United States is hereby authorized to seize the aforementioned

  property, and it is hereby forfeited to the United States for disposition in accordance with

  the law, subject to the provisions of 21 U.S.C. ' 853(n).

          2.      The aforementioned forfeited property is to be held by the United States

  and its agents and vendors, in their custody and control.

          3.      Pursuant to 21 U.S.C. ' 853(n)(1), Supplemental Rule G(4)(a)(vi)(C), and

  the Attorney General=s authority to determine the manner of publication of an order of

  forfeiture in a criminal case, the United States forthwith shall publish for at least 30

  consecutive days at www.forfeiture.gov, notice of this Preliminary Order of Forfeiture,

  notice of the United States= intent to dispose of the property in such manner as the

  Attorney General may direct and notice that any person, other than the defendant, having

  or claiming a legal interest in the above-mentioned forfeited property must file a petition

  with the Court within 30 days of the final date of publication of notice, or of receipt of

  actual notice, whichever is earlier.

          4.      This notice shall state that the petition shall be for a hearing to adjudicate

  the validity of the petitioner's alleged interest in the property, shall be signed by the

  petitioner under penalty of perjury, and shall set forth the nature and extent of the

  petitioner's right, title or interest in the forfeited property and any additional facts

  supporting the petitioner's claim and the relief sought.




  Preliminary Order of Forfeiture - Page 2
Case 6:18-cr-00016-RWS-KNM Document 259 Filed 11/19/18 Page 3 of 3 PageID #: 2626


      .
          5.      The United States may also, to the extent practicable, provide direct written

  notice to any person known to have alleged an interest in the property that is the subject

  of the Preliminary Order of Forfeiture, as a substitute for published notice as to those

  persons so notified.

          6.      The Court shall retain jurisdiction to enforce this Order, and to amend it as

  necessary, pursuant to Fed. R. Crim. P. 32.2(e).


          SIGNED this 19th day of November, 2018.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




  Preliminary Order of Forfeiture - Page 3
